PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thomas et al.
Application No. 16/018,262
Filed: 26 Jun 2018
For: FOLDABLE MOUNTING BRACKET FOR PATIO AND DECK ACCESSORIES

:
:
:	DECISION ON PETITION
:
:
:
This decision is in response to the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed March 3, 2021. This is also a decision on the petition to revive under 37 CFR 1.137(a) filed October 13, 2020.

The application became abandoned June 9, 2020 for failure to timely submit a proper reply to the final Office action mailed June 8, 2020. The final Office action set a three-month shortened statutory period of time for reply. On July 14, 2020, an untimely response to the final Office action was filed. The response failed to place the application in condition for allowance, as indicated by the Advisory Action mailed August 24, 2020. An untimely request for continued examination was filed September 22, 2020. Notice of Abandonment was mailed October 5, 2020.

DECISION UNDER 37 CFR 1.181

Petitioners assert:

The submission to the "Office Action Summery, Final" was submitted on 06/12/2020. The next series of unintended events began to unfold. The submission, submitted on 06/12/2020, was assigned a new patent application number, 16/899,845 (item 4). On June 19, 2020, the USPTO mailed the two notices, item 5} concerning Item the new patent application, these were received on 08/24 and 06/25/2020. immediately I started contacting the Patent office, Stem 6}. The emails of 07/13/2020 to Mr. McDuffie recounts the problems I was having concerning resolving the new patent issue. Finally the issue, concerning the new application, was resolved on 07/14/2020 and on the same day I resubmitted the submission as instructed. From the time I received the notice of the new patent application to the date it was resolved 20 days had elapsed.

In closing, there were several delays in this project which consumed a lot of my preparation time. First, I submitted my interview request on 03/23/2020 and did not have the interview until 05/26/2020. if I had known that it would take 2 months and 3 days for the interview 1 'would have filed fora 3 month extension instead of a 2 month which was stated as the cause of the "Notice of Abandonment”. Second due to all the issues surrounding the 06/12/2020 submission which included delays due to the patent office staff not being able to resolve the problem causing me to be passed on to multiple departments. While I was trying to resolve this issue concerning the 06/12/2020 submission I made several phone calls and left phone messages. My calls were not returned for days, possibly due to the Covid 19 pandemic.

The petition has been carefully considered, however, petitioners have failed to establish that a proper reply to the final Office action was timely filed. The reply untimely filed July 14, 2020 failed to place the application in condition for allowance. Further, the request for continued examination filed September 22, 2020 was filed subsequent to the due date for response to the final office action.

In view thereof, the holding of abandonment will not be withdrawn.

Accordingly, the petition under 37 CFR 1.181 is hereby DISMISSED.

DECISION UNDER 37 CFR 1.137(a)

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The above-identified petition has been carefully consideration and found in compliance with the provisions set forth above. The required reply (request for continued examination, including fee and submission, were filed September 22, 2020). The required petition fee and statement of unintentional delay were filed October 13, 2020.

In view thereof, the petition to revive under 37 CFR 1.137(a) is GRANTED.

Accordingly, this application is being directed to GAU 3632 for processing of the request for continued examination.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions